Name: Council Regulation (EEC) No 2512/80 of 30 September 1980 amending Regulation (EEC) No 878/77 on the exchanges rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 80 Official Journal of the European Communities No L 256/63 COUNCIL REGULATION (EEC) No 2512/80 of 30 September 1980 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ( 1 ), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the representative rates applicable at present were fixed by Regulation (EEC) No 878 /77 (3 ), as last amended by Regulations (EEC) No 1 175/80 (4 ) and (EEC) No 1366/80 (5 ) ; whereas it seems that the wording and layout of the text in those two amend ­ ments may give rise to misunderstanding ; whereas this situation should be rectified by providing the necessary clarification ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved , the measures envisaged should be adopted in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129 , HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 ( 1 ) of Regulation (EEC) No 1175/80 is hereby replaced by the following text : ' 1 . The following text shall be added to Article 2a (4) (c) of Regulation (EEC) No 878/77 : "The representative rate 100 Italian lire  0-0909533 ECU shall apply from 12 May 1980 for the pigmeat sector .".' 2 . The Annexes to Regulation (EEC) No 1366/80 are hereby replaced by the Annexes to this Regula ­ tion . Article 2 The provisions of Article 1 of this Regulation shall apply on application by those concerned, with effect from 12 May 1980 for paragraph 1 and from 1 June 1980 for paragraph 2. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1980 . For the Council The President C. NEY ( J ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 106, 29 . 4 . 1977, p. 27 . (4 ) OJ No L 118 , 9 . 5 . 1980 , p. 45 . 5 OJ No L 140 , 5 . 6 . 1980 , p. 19 . No L 256/64 Official Journal of the European Communities 1 . 10. 80 ANNEX I BELGIUM/LUXEMBOURG 1 , (a) 1 ECU = 40-5191 Belgian francs/Luxembourg francs . This rate shall apply from 1 June 1980 . (b) However, for the milk and milk products sector, the rate to apply from 1 June 1980 shall be : 1 ECU = 40-7264 Belgian francs/Luxembourg francs . 2 . The rate given under 1 (a) shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 . Until the dates given above, the following rate will apply : 1 ECU = 40-5951 Belgian francs/Luxembourg francs , except for the seeds sector, where : 1 ECU = 40-8193 Belgian francs/Luxembourg francs . ANNEX II DENMARK 1 ECU = 7-72336 Danish kroner. This rate shall apply from 1 June 1980 . 1 . 10 . 80 Official Journal of the European Communities No L 256/65 ANNEX III FEDERAL REPUBLIC OF GERMANY 1 . (a) 1 ECU = 2-75175 German marks . This rate shall apply from 1 June 1980. (b) However, for the milk and milk products sector, the rate to apply from 1 June 1980 shall be : 1 ECU = 2-78260 German marks . i 2. The rate given under 1 (a) shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  1 July 1982 for the seeds sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 . Until the dates given above, the following rate will apply : 1 ECU = 2-78341 German marks, except for the seeds sector, where : 1 ECU = 2-81432 German marks from 1 June until 30 June 1980 and 1 ECU = 2-78341 German marks from 1 July 1980 until 30 June 1982. ANNEX IV FRANCE 1 . 1 ECU = 5-84700 French francs . This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 July 1980 for the sugar and isoglucose sector,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors ,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 . Until the dates given above, the following rate will apply : 1 ECU = 5-56725 French francs . No L 256/66 Official Journal of the European Communities 1 . 10 . 80 ANNEX V IRELAND 1 ECU = 0-659274 Irish pounds . This rate shall apply from 1 June 1980 . ANNEX VI ITALY 1 . 1 ECU = 1 157-79 Italian lire . This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 July 1980 for the sugar and isoglucose sectors,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which there exists a marketing year which has not started by 1 June 1980 . Until the dates given above, the following rate will apply : 1 ECU = 1 117-00 Italian lire , except :  for the pigmeat sector, where : 1 ECU = 1 099-47 Italian lire ,  for the sugar and isoglucose , cereals , eggs and poultrymeat, ovalbumin and lactalbumin and wine sectors, where : 1 ECU = 1 060-73 Italian lire . 1 . 10 . 80 Official Journal of the European Communities No L 256/67 ANNEX VII THE NETHERLANDS 1 . (a) 1 ECU = 2-79391 Dutch guilders . This rate shall apply from 1 June 1980 . (b) However, for the milk and milk products sector, the rate from 1 June 1980 shall be : 1 ECU = 2-80821 Dutch guilders . 2 . The rate given under 1 (a) shall however apply from :  1 July 1980 for the sugar and isoglucose sectors,  1 August 1980 for the cereals, eggs and poultry, ovalbumin and lactalbumin sectors,  1 November 1980 for the pigmeat sector,  16 December 1980 for ,the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for other products for which exists a marketing year which has not started by 1 June 1980 . Until the dates given above, the following rate will apply : 1 ECU = 2-79914 Dutch guilders, except for the seeds sector, where : 1 ECU = 2-81459 Dutch guilders . ANNEX VIII UNITED KINGDOM 1 . 1 ECU = 0-618655 pounds sterling. This rate shall apply from 1 June 1980 . 2 . The rate given under 1 shall however apply from :  1 August 1980 for the cereals , eggs and poultry, ovalbumin and lactalbumin sectors,  16 December 1980 for the wine sector ; other dates may however be fixed for distillation opera ­ tions and for the aids specified in Articles 14 and 14 a of Regulation (EEC) No 337/79 . Until the dates given above, the following rate will apply : 1 ECU = 0-587724 pounds sterling.